The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF INFORMAL OR NON-RESPONSIVE AMENDMENT AFTER EXAMINER ACTION
The reply filed on March 25, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant fails to provide an election of one single disclosed species of 2 adrenergic antagonist for examination on the merits. At p.5-6 of the previously mailed Requirement for Restriction/Election dated January 25, 2022, Applicant was required to elect one single disclosed species of 2 adrenergic agonist and one single disclosed species of 2 adrenergic antagonist upon election of any one of Inventions II, III or V. In the reply filed March 25, 2022, Applicant elects the invention of Group III without traverse and elects clonidine as the single disclosed species of 2 adrenergic agonist for examination on the merits, but omits the required election of one single disclosed species of 2 adrenergic antagonist for examination on the merits. The proffered elections, therefore, fail to fully satisfy the requirements set forth in the January 25, 2022 Requirement for Restriction/Election. See 37 C.F.R. §1.111. 
Applicant must, in reply to this action, elect one single disclosed species of 2 adrenergic antagonist for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable, per the instructions required at p.5-6 of the January 25, 2022 requirement. 
Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 C.F.R. §1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. §133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 15, 2022